Citation Nr: 0804282	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for psychophysiological condition, 
manifested by chronic pain syndrome.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for gastrointestinal reaction.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1976.  

By rating action in July 1987, the RO denied service 
connection for a back disability.  The veteran was notified 
of this decision but did not perfect a timely appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a back disability, 
denied an increase in the 30 percent evaluation assigned for 
the psychophysiological disorder, manifested by chronic pain 
syndrome, granted a separate rating for gastrointestinal 
reaction; rated noncompensably disabling, and denied 
entitlement to TDIU.  By rating action in February 2003, the 
RO assigned an increased rating to 10 percent for 
gastrointestinal reaction; effective from October 16, 1998, 
the date of receipt of the veteran's claim for increase.  In 
August 2004, a hearing was held at the RO before a member of 
the Board.  The Board remanded the appeal for additional 
development in August 2005.  

The issues of increased evaluations for psychophysiological 
condition, manifested by chronic pain syndrome, 
gastrointestinal reaction, and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for a back disability have been obtained 
by VA.  

2.  The veteran is not shown to have a back disability at 
present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a back disability due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a back 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
back disability, any questions as to the appropriate 
disability rating or the effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in August 2005, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
August 2006.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a back disability at present, which was related to 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of this appeal and 
testified at a personal hearing at the RO before a member of 
the Board in August 2004.  The veteran was recently advised 
that the Board member who conducted that hearing was no 
longer at the Board and was offered an opportunity for 
another hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield III.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Back Disability

The veteran contends that he had a chronic, congenital back 
disability prior to service enlistment and that the physical 
demands of training and numerous injuries to his back in 
service aggravated or caused additional disability.  The 
veteran asserted that employment medical records in 1973 
clearly showed that he had chronic back problems that existed 
prior to service.  In the alternative, the veteran asserts 
that his current back disability is due directly to injuries 
sustained in service.  

As to the veteran's assertions concerning a pre-existing 
congenital back disability, it would appear that his belief 
is based, at least in part, on an impression from a November 
1996 private MRI study which included deformities of the 
thoracic spine associated with old juvenile kyphosis.  A 
subsequent evaluation of the MRI report by a radiologist in 
December 1996 was to the effect that the "kyphosis" was not 
in the thoracic spine, but actually in the thoracolumbar 
region.  The radiologist did not indicate that the identified 
deformity was congenital in nature and indicated only that it 
was present on studies taken in 1992.  In this regard, the 
Board notes that there are no medical findings or opinion of 
record that even remotely suggests that the veteran has a 
congenital back disability.  

As to the veteran's assertions that he had a chronic back 
disability that pre-existed service, he has presented no 
competent evidence to support his assertions.  While the 
veteran recently submitted pre-service employment records 
which showed that he complained of a "backache" in August 
and September 1973, and that he was on sick leave for one 
month from September to October 1973, there is no competent 
evidence of a specific back disability.  That is, the 
employment records merely showed that the veteran had a 
"backache" more than a year prior to service enlistment and 
that he took sick leave for one month.  The records do not 
include any specific findings or diagnosis of a back 
disability, nor has the veteran provided any competent 
evidence of a congenital back disability or the specific 
nature of his "backache" in 1973.  In fact, contrary to his 
recent assertions, he specifically denied any history of 
recurrent back pain on a Report of Medical History for 
service enlistment in September 1974, and his service 
enlistment examination at that time showed that his spine was 
normal.  

The service medical records showed that the veteran was 
treated for a bruise on his thoracic spine after he slipped 
on a wet floor and fell while working in the mess hall in May 
1975.  He was given medication, placed on light duty for 
three days and told to use hot soaks.  The veteran returned 
to the clinic the next day complaining of pain in his 
thoracic and lumbar spine and right thigh.  When seen four 
days later, the veteran reported no relief of his back pain 
and was referred to a physician for further evaluation.  On 
examination, the veteran complained of back pain between his 
scapula and across the posterior chest, and in the right 
buttock to the popliteal space which was aggravated by 
lifting.  There was some tenderness at L5-S1 level, and 
straight leg raising was positive in the supine position at 
60 degrees on the right and at 70 degrees on the left; 
straight leg raising in the sitting position was within 
normal limits.  Deep tendon reflexes were intact.  The 
impression was lumbosacral strain with possible malingering.  
The veteran was placed on light duty for one week, and was 
started on an exercise regimen and diet to reduce his weight 
from 177 to 155 pounds.  The service medical records showed 
no further complaints, treatment, abnormalities, or diagnosis 
referable to any back problems during the veteran's more than 
17 months of remaining active service.  His separation 
examination in September 1976 revealed that his spine and 
musculoskeletal system were normal.

The service medical records also showed that the veteran was 
seen for pain along the balls of both feet and in the lower 
legs on one occasion in February 1975.  At that time, the 
veteran reported that he sometimes lost strength in his legs.  
There was some tenderness over the tibia, bilaterally, but no 
effusion.  Treatment included hot soaks.  There was no 
diagnosis nor was the veteran referred for further 
evaluation.  The service medical records, including his 
separation examination were negative for any further 
complaints, treatment, abnormalities, or diagnosis referable 
to any foot or leg problems during service.  

Concerning his treatment for leg pain in service, the veteran 
asserted at the personal hearing in August 2004, that his leg 
pain, which he claimed the medic attributed to shin splints, 
was actually radiating pain from his lower back.  (T p. 5-6).  
The veteran testified, in essence, that although he had 
chronic back pain, the pain in his legs was more intense and 
so he only reported his leg pain.  Not only did the veteran 
not report any history of a pre-existing, chronic back 
problem during service, the first mention of a back problem 
was on VA examination in April 1979.  At that time, the 
veteran reported that he ruptured a disc in his back at work 
in January 1978.  A private medical report in March 1983 
showed a history of low back pain radiating into the lower 
extremities for the previous four years.  

It is interesting to note that while the veteran recently 
submitted copies of his pre-service employment medical 
records, he did not submit any medical records pertaining to 
his back injury at work in January 1978, or any records 
pertaining to his Workman's Compensation claim for that 
injury.  The evidence of record includes some private 
treatment records from February 1974 to 1983, but there is no 
mention of any back treatment until 1979.  A clinical note 
dated in March 1979, indicated that the veteran injured his 
back at work on January 26, "1979."  On a private 
neurological report in October 1979, the veteran reported 
that he was pushing a piece of steel at work which weighed 
300 to 400 pounds when he developed a sudden snap in his back 
followed by immediate pain in his right lower extremity.  The 
veteran made no mention of any history of back problems at 
that time.  

Additional records received from the Social Security 
Administration (SSA) included medical reports showing 
treatment for back problems from a work injury four years 
earlier.  (See March 1983 private medical report).  The 
records included a Case History, dated in July 1981, in which 
the veteran reported a back injury on January 26, 1979.  Also 
included was a Worker's Compensation Questionnaire and a 
claim form, dated in August and September 1981, respectively.  
The veteran reported that he injured his back while lifting 
sheets of steel at work on January 26, 1979, and that he had 
been out of work for 22 months.  He specifically denied any 
prior injury to his back or any back problems prior to the 
accident.  He also indicated that he was capable of working 
on an equal basis with others of his age prior to the injury.  

At the direction of the Board remand in August 2005, the 
veteran was examined by VA in July 2006, for the specific 
purpose of determining whether any current back disability 
was congenital in nature and, if so, whether it was 
aggravated in service.  The examiner indicated that the 
claims file was reviewed and included a detailed description 
of the veteran's medical history.  The examiner opined, in 
essence, that the veteran did not have a congenital back 
disability, and that it was less likely as not that any 
current back disability had its onset in service or was 
otherwise related to service.  

The Board finds the VA medical opinion persuasive as it was 
based on a longitudinal review of the entire record.  The 
opinion included a detailed discussion of all relevant facts 
and offered a rational and plausible explanation for 
concluding that the veteran did not have a congenital back 
disability and that his current back disability was not 
related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Moreover, the veteran has not provided any competent 
evidence to rebut that opinion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, there is no competent evidence that the veteran 
had a congenital or pre-existing back disability at the time 
he entered military service, and no evidence of a chronic 
back disability in service.  The Board has considered the lay 
statements from the veteran's wife, children, and brother, 
but finds them to be of limited probative value.  The 
veteran's wife did not meet the veteran until April 1978, 
which was long after his discharge from service and after his 
industrial accident.  Thus, neither his wife nor his children 
can offer any probative evidence concerning the onset of the 
veteran's symptoms, nor are they shown to be competent to 
offer a medical opinion as to the nature or etiology of the 
veteran's current back disability.  Grottveit v. Brown, 5 
Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. at 
494 (1992).  

As to the statement from his brother that he recalled the 
veteran complained of chronic back pain on several occasions 
from October 1976 to May 1977, his statement is outweighed by 
the lack of any objective evidence of a chronic back 
disability prior to the industrial accident in 1979.  In this 
regard, the Board notes that private medical records from 
February 1974 to March 1983, showed that the veteran was seen 
on numerous occasions for various maladies, but do not show 
any complaints or abnormalities referable to any back 
problems until March 1979.  If the veteran had chronic back 
problems to such an extent that he was complaining about to 
his brother, it would seem reasonable to expect that he would 
have at least mentioned this to his private physician when 
seen for any one of a number of minor maladies, such as, a 
cough, difficulty sleeping, and shoulder pain during that 
same time period.  Accordingly, the Board finds that the 
brother's statement is of limited probative value.  

Based on the discussion above, the Board finds no basis for a 
favorable disposition of the veteran's appeal.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for a back disability is denied.  


REMAND

As to the remaining issues on appeal, the Board notes that 
the disabilities, gastrointestinal reaction and 
psychophysiological condition, manifested by chronic pain 
syndrome, have not been evaluated by VA since March 2000.  In 
this regard, the Board notes that the duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

Additionally, the Board notes that the evidentiary record 
shows that the veteran has a number of gastrointestinal 
problems, including diverticulitis, duodenitis, Grade III 
GERD, and gastritis.  It is not clear from the current 
evidence of record whether any of these disabilities are 
related to the service connected gastrointestinal reaction.  
Therefore, a comprehensive examination is necessary to 
determine whether any additional disability is related to the 
veteran's gastrointestinal reaction and, if so, the extent 
and severity of any related disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any 
psychiatric or gastrointestinal problems 
since November 2007.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal problems.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
examiner should identify all 
gastrointestinal disabilities and provide 
an opinion as to whether it is at least 
as likely as not that any identified 
disorder is proximately due to, the 
result of, or in the alternative, being 
aggravated by the service-connected 
gastrointestinal reaction.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected psychophysiological condition, 
manifested by chronic pain syndrome.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to 
psychophysiological pain syndrome from 
any co-existing psychiatric disability.  
If the examiner is not able to 
differentiate the symptoms of the 
service-connected psychophysiological 
condition, from the symptoms of any other 
nonservice-connected disability, such 
must be noted in the examination report.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the issues of entitlement to 
an increase in the 30 percent evaluation 
currently assigned for 
psychophysiological condition, manifested 
by chronic pain syndrome, entitlement to 
an increase in the 10 percent evaluation 
currently assigned for gastrointestinal 
reaction, and entitlement to TDIU based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified additional disability is 
proximately due to or the result of, or 
being aggravated by the service-connected 
gastrointestinal reaction.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


